DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/7/2020 and 7/8/2020 filed before the mailing date of the Non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir.1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores real world conditions under which, applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant  to proof which cited references is closest to the claimed invention.
Further, the IDS contains NPL directed to communications from the USPTO (i.e. Office Actions) listed in the information disclosure statement. This documents listed in the IDS and have been crossed-through since no direct correlation of pertinent disclosure can be made from, for example, an office action summary, to the instant invention without further clarification from the Applicant.  If Applicant(s) desires Examiner perform further consideration of the references, Applicant(s) must provide a concise explanation of why the information is being submitted, how the information is understood to be relevant, and whether one or more are highly relevant with pinpoint citations to specific pages and specific lines (See, MPEP § 609.04(a)(lll), final paragraph, Provision of these explanations with specific citations to pages and lines is encouraged by the Office).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 22, 25, 27-29, 37-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jamison (US 3,196,524).
	Per claim 22, Jamison teaches a thermoelectric system (Figure 1, to clarify, the Figure discloses is only a partial cutaway of what is an inherently larger array which forms a thermoelectric system blanket) (col. 3, line 74), comprising: 	an insulating panel (“blanket”, col. 3, line 74, portion of the thermoelectric system); a plurality of thermoelectric junctions (see annotated figure below, to clarify, the Figure discloses is only a partial cutaway of what is an inherently larger array) disposed within said insulating panel, wherein a thermoelectric junction of said plurality of said thermoelectric junctions (12 connected to 11 on left side and 12 connected to 11 on right side ) is disposed within said insulating panel (panel 21) at an acute angle with respect to a surface of said insulating panel (when the array of junctions is formed into a blanket as disclosed (see col. 3, line 74) and the blanket is folded there will be “a thermoelectric junction” at an acute angle relative to the blanket), and wherein said thermoelectric junction of said plurality of thermoelectric junctions comprises a first thermoelectric element (12 on the left side of the junction) and a second thermoelectric element (12 on the right side of the junction); and a plurality of conductors (plurality of 11) comprising a first conductor (11 connected to a left side thermoelectric element 12) and a second conductor (11 connected to a right side thermoelectric element 12), wherein said first conductor electrically couples said first thermoelectric element to said second thermoelectric element of said thermoelectric junction (see annotated figure below showing the first conductor coupling the P and N junctions together), wherein said 

    PNG
    media_image1.png
    654
    1114
    media_image1.png
    Greyscale


	Per claim 25, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison teaches wherein at least a portion of said 
	Per claim 27, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison teaches wherein said first conductor extends from a first side of said insulating panel and said second conductor extends from a second side of said insulating panel (the first and second conductors are three dimensional elements and thus extend in all directions) such that said first side provides heating and said second side provides cooling or said first side provides cooling and said second side provides heating (the system is a thermoelectric system thus there is inherently a cold side (i.e. cooling side) and a hot side (i.e. heating side)).
	Per claim 28, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison teaches wherein said first thermoelectric element is a p-type thermoelectric element and said second thermoelectric element is an n-type thermoelectric element (see annotated figure above).
	Per claim 29, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison teaches wherein said thermoelectric junction comprises a strain-relieving material (17), and wherein said first thermoelectric element or said second thermoelectric element is mounted to said strain-relieving material (see 17 mounted over top of the elements (i.e. P-type and N-type junctions), thus the elements are mounted to 17).
	Per claim 37, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison teaches a thermally conductive cover (plurality 
	Per claim 38, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison teaches wherein said thermoelectric junctions are encapsulated by said insulating panel (i.e. when the thermoelectric elements are “formed into…a blanket” (col. 3, lines 72-73), the thermoelectric junctions are “encapsulated” inside the blanket).
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jamison (US 3,196,524).
	Per claim 31, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison fails to explicitly teach at least one switch connected to a controller and configured to provide flow of electrical energy to or prevent flow of electrical energy to said plurality of thermoelectric junctions.
	However, the examiner takes OFFICAL NOTICES that On-Off switches connected to controllers of cooling and heating systems are old and well known.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one switch connected to a controller and configured to provide flow of electrical energy to or prevent flow of electrical energy to said plurality of thermoelectric junctions in order to advantageously prevent the waste of energy consumption by continuous operation.
Claims 32 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jamison (US 3,196,524) in view of Grant (US 5,653,741).
	Per claim 32, Jamison meets the claim limitations as disclosed in the above rejection of claim 31.  Further, Jamison fails to explicitly teach wherein said at least one switch is selected from the group consisting of a thermal sensor, a pressure sensor, and a motion detector.  However, Grant teaches a thermoelectric cooling system wherein a switch is a thermal sensor (28) for preventing overheating and injury to a user (col. 3, line 48-50).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a thermal sensor, as taught by Grant in the invention of Jamison, in order to advantageously prevent overheating and injury to a user (col. 3, line 48-50).
Per claims 34-36, Jamison meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Jamison fails to explicitly teach a fluid flow cavity adjacent to said surface of said insulating panel, wherein said fluid flow cavity is configured to remove heat from said surface of said insulating panel (claim 34), wherein a portion of said plurality of conductors extends into said fluid flow cavity (claim 35), and wherein said fluid flow cavity comprises a mesh configured to permit fluid to flow adjacent to said surface of said insulating panel (claim 36).
	However, Grant teaches a thermoelectric cooling system including a fluid flow cavity (inside 34) adjacent to said surface of said insulating panel (34), wherein said fluid flow cavity is configured to remove heat from said surface of said insulating panel (via 32) (claim 34), wherein a portion of a plurality of conductors (16) (i.e. to clarify, 16 is a thermoelectric device which includes “conductors”) extends into said fluid flow cavity (see figure 3) (claim 35), wherein said fluid flow cavity comprises a mesh (“mesh”, col. 4, lines 18) configured to permit fluid to flow adjacent to said surface of said insulating panel (claim 36) for transferring heat away from a user’s body (col. 2, lines 9-10).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a fluid flow cavity adjacent to said surface of said insulating panel, wherein said fluid flow cavity is configured to remove heat from said surface of said insulating panel (claim 34), wherein a portion of a plurality of conductors extends into said fluid flow cavity (claim 35), wherein said fluid flow cavity comprises a mesh configured to permit fluid to flow adjacent to said surface of said insulating panel (claim 36), as taught by Grant in the invention of Jamison, in order to advantageously .
Allowable Subject Matter
Claims 23-24, 26, 30, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Plissonnier et al. (US 2009/0025774) teaches a thermoelectric heating and cooling system.
Plissonnier et al. (US 2008/0029146) teaches a thermoelectric heating and cooling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763